In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00362-CR

MATTHEW AYRTON SHIPP, Appellant           §    On Appeal from the 432nd District
                                               Court
                                          §
                                               of Tarrant County (1485913D)
                                          §
V.
                                               January 10, 2019
                                          §

                                          §    Opinion by Justice Gabriel

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS




                                     By /s/ Lee Gabriel
                                        Justice Lee Gabriel